DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 02/10/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (USPG Pub No. 2002/0030639), hereinafter “Shimizu”, in view of Kress et al. (USPG Pub No. 2017/0123207), hereinafter “Kress”, and Martinez et al. (USPG Pub No. 2017/0010465), hereinafter “Martinez ‘465”.
Regarding claim 1, Shimizu discloses an optical device (1) (see Fig. 1) comprising: a microdisplay (11a) configured to emit light of a computer generated image (CGI) (see Fig. 1, Paragraph 37); a lightguide (13R) having a curved first surface at a top of the lightguide for receiving the CGI from the microdisplay (11a) and a curved second surface for reflecting the CGI through an eye-side third surface to a user eye (see Figs. 1, 3, 7, Paragraphs 35, 50 – elliptical shape of 13R implies a curved top surface); a combiner (12R) disposed within boundaries of a combiner surface (see Figs. 3, 7, Paragraphs 40, 50); and a head mountable frame supporting the microdisplay (11a) and the lightguide (13R) (see Fig. 1, Paragraph 32), wherein the microdisplay (11a) is positioned at a top of the head mountable frame (see Figs. 1, 3, 4), and wherein the first curved surface of the lightguide (13R) is at a top side of the lightguide (13R) (see Figs. 1, 3, 7). Shimizu discloses the claimed invention, but does not specify a combiner aperture, the combiner surface being defined by, and part of, the curved second surface and curved from a world-side fourth surface of the lightguide towards the eye-side third surface. 
In the same field of endeavor, Kress discloses a combiner aperture (415) (see Figs. 4A-6, Paragraphs 28-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu with a combiner aperture of Kress for the purpose of providing a near-to-eye display in combination with prescription corrective lenses in which the configuration prevents physical interference between the two, and awkwardness and discomfort during use (Paragraph 4).
In addition, in the same field of endeavor, Martinez ‘465 discloses the combiner surface being defined by, and part of, the curved second surface and curved from a world-side fourth surface of the lightguide towards the eye-side third surface (see Figs. 4A, 4D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu and Kress with the combiner surface being defined by, and part of, the curved second surface and curved from a world-side fourth surface of the lightguide towards the eye-side third surface of Martinez ‘465 for the purpose of providing an augmented reality device for the desired application by incorporating prescriptive correction for a wide variety of users (Paragraph 3).
Regarding claim 2, Shimizu further discloses further comprising: a field lens (11c) positioned between the microdisplay (11a) and the lightguide (13R), the field lens (11c) comprising: a first surface oriented toward the microdisplay (11a); and a second surface oriented toward the first curved surface of the lightguide (13R) (see Figs. 3, 4, Paragraph 37).
Regarding claim 3, Shimizu discloses wherein the field lens (11c) is formed of a material. It is known in the art that lenses are made of either glass or plastic. Shimizu, Kress and Martinez ‘465 teach the device as is set forth above, Kress further discloses glass (Paragraph 25). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Shimizu further discloses wherein the second surface of the field lens (11c) is spherical (see Figs. 3, 4). 
Regarding claim 7, Shimizu discloses wherein the eye-side third surface of the lightguide is spherical (see Figs. 3, 4, Paragraph 50). Shimizu, Kress and Martinez ‘465 teach the device as is set forth above for claim 1, Kress further discloses having a spherical dimension of curvature (Paragraph 43). Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify between 80 mm and 100 mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with between 80 mm and 100 mm for the purpose of providing a near-to-eye display in combination with prescription corrective lenses in which the configuration prevents physical interference between the two, and awkwardness and discomfort during use (Paragraph 4 of Kress).
Regarding claim 8, Shimizu, Kress and Martinez ‘465 teach the device as is set forth above for claim 1, Martinez ‘465 further discloses wherein a fourth surface of the lightguide is spherical having a spherical dimension of curvature (Paragraph 23), and wherein a center of curvature of the fourth surface and a center of curvature of the eye-side third surface of the lightguide are approximately at a same position relative to the lightguide (Paragraph 19). Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify between 80 mm and 100 mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with between 80 mm and 100 mm for the purpose of providing a near-to-eye display in combination with prescription corrective lenses in which the configuration prevents physical interference between the two, and awkwardness and discomfort during use (Paragraph 4 of Kress).
Regarding claim 12, Shimizu further discloses wherein the eye-side third surface and a fourth surface of the optical device form a transparent heads up display (HUD), and the CGI and world view form a combined view to the user eye (see Figs. 3, 4, 7, 8, Paragraph 21).
Regarding claim 14, Shimizu discloses wherein the lightguide (13R) is formed of a material (Paragraph 50). It is known in the art that lenses are made of either glass or plastic. Shimizu, Kress and Martinez ‘465 teach the device as is set forth above, Kress further discloses synthetic resin (Paragraph 25). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Shimizu, Kress and Martinez ‘465 teach the device as is set forth above for claim 1, Kress further discloses further comprising: a filler piece (410) having a first surface shaped to conform to a surface of the lightguide and shaped to fit into a recess in the lightguide (425), wherein the filler piece (410) has a second surface shaped to conform to the surface of the lightguide (425) (see Figs. 4A, 8, Paragraphs 28-30). In addition, Martinez ‘465 further discloses conform to the world-side fourth surface and conform to curved second surface (see Figs. 4A, 4D). Such a modification would have involved a mere change in the shape and/or size of a component. A change in shape and/or size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 16, Shimizu discloses an apparatus (see Fig. 1) comprising: a display (11a) positioned at a top of a head wearable frame (see Fig. 1); a display lens (11c) for receiving light from the display (11a) (Paragraph 37); and a lightguide (13R) positioned near to the display lens (11c) to guide light from the display to an eye-ward direction (see Figs. 3, 4), the lightguide including: a transparent curved first surface on an eye-side of the lightguide (13R) (Paragraphs 35, 50); a transparent curved second surface on a world-side of the lightguide (13R) (Paragraphs 35, 50); a transparent third surface oriented toward the display lens (11c) for receiving display light, the display light reflecting inside the lightguide via total internal reflection (see Figs. 3, 4, Paragraph 38); a transparent curved fourth surface shaped to reflect light from the display (11a) to a user eye (see Figs. 3, 4, Paragraphs 32, 34, 38-40). Shimizu discloses the claimed invention, but does not specify a recess extending from the transparent curved second surface into the lightguide towards the transparent curved first surface; and a combiner aperture disposed within the recess and boundaries of a combiner surface defined by, and part of, the transparent curved fourth surface to combine the display light with ambient light entering from the world-side through the transparent curved second surface of the lightguide. 
In the same field of endeavor, Kress discloses a recess extending from the transparent curved second surface into the lightguide towards the transparent curved first surface; and a combiner aperture disposed within the recess (see Figs. 4A-8, Paragraphs 28-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu with a recess extending from the transparent curved second surface into the lightguide towards the transparent curved first surface; and a combiner aperture disposed within the recess of Kress for the purpose of providing a near-to-eye display in combination with prescription corrective lenses in which the configuration prevents physical interference between the two, and awkwardness and discomfort during use (Paragraph 4).
In addition, in the same field of endeavor, Martinez ‘465 discloses and boundaries of a combiner surface defined by, and part of, the transparent curved fourth surface to combine the display light with ambient light entering from the world-side through the transparent curved second surface of the lightguide (see Figs. 4A, 4D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu and Kress with and boundaries of a combiner surface defined by, and part of, the transparent curved fourth surface to combine the display light with ambient light entering from the world-side through the transparent curved second surface of the lightguide of Martinez ‘465 for the purpose of providing an augmented reality device for the desired application by incorporating prescriptive correction for a wide variety of users (Paragraph 3).
Claims 4, 6 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (USPG Pub No. 2002/0030639) in view of Kress (USPG Pub No. 2017/0123207) and Martinez ‘465  (USPG Pub No. 2017/0010465) as applied to claims 1 and 16 above, and further in view of Matsuki et al. (USPG Pub No. 2018/0284444), hereinafter “Matsuki”.
Regarding claim 4, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein the curved second surface of the lightguide is freeform. In the same field of endeavor, Matsuki discloses wherein the curved second surface of the lightguide (50) is freeform (Paragraphs 32, 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with wherein the curved second surface of the lightguide is freeform of Matsuki for the purpose of providing a lightguide that is capable of receiving light beams with high brightness and with a low manufacturing cost (Paragraphs 4, 5).
Regarding claim 6, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein a surface of the field lens, the lightguide, or both the field lens and the lightguide is shaped to correct an astigmatism of the CGI of the light from the microdisplay in at least one of a first dimension and a second dimension as the light progresses from the microdisplay toward the curved second surface of the lightguide. Lenses are designed and utilized to correct aberrations. The arrangement and the surface shape of the optical elements are a matter of obvious design choice and is within the level of ordinary skill in the art. This knowledge is further evidenced by Matsuki. In the same field of endeavor, Matsuki discloses wherein a surface of the field lens (70), the lightguide (50), or both the field lens (70) and the lightguide (50) is shaped to correct an astigmatism of the CGI of the light from the microdisplay (20) in at least one of a first dimension and a second dimension as the light progresses from the microdisplay (20) toward the curved second surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with wherein a surface of the field lens, the lightguide, or both the field lens and the lightguide is shaped to correct an astigmatism of the CGI of the light from the microdisplay in at least one of a first dimension and a second dimension as the light progresses from the microdisplay toward the curved second surface of the lightguide of Matsuki for the purpose of providing a lightguide that is capable of receiving light beams with high brightness and with a low manufacturing cost (Paragraphs 4, 5). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).   
Regarding claim 17, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein a first surface of the display lens is oriented toward the transparent third surface of the lightguide, and wherein the transparent curved first surface of the display lens is curved in a freeform manner along a first axis and the transparent curved first surface of the display lens is curved along a second axis perpendicular to the first axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide. In the same field of endeavor, Matsuki discloses wherein a first surface of the display lens (70) is oriented toward the transparent third surface of the lightguide (50), and wherein the transparent curved first surface of the display lens (70) is curved in a freeform manner along a first axis and the transparent curved first surface of the display lens (70) is curved along a second axis perpendicular to the first axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu, Kress and Martinez ‘465 with wherein a first surface of the display lens is oriented toward the transparent third surface of the lightguide, and wherein the transparent curved first surface of the display lens is curved in a freeform manner along a first axis and the transparent curved first surface of the display lens is curved along a second axis perpendicular to the first axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide of Matsuki for the purpose of providing a lightguide that is capable of receiving light beams with high brightness and with a low manufacturing cost (Paragraphs 4, 5).
Regarding claim 18, Shimizu, Kress, Martinez ‘465 and Matsuki teach the apparatus as is set forth above, Matsuki further discloses wherein the transparent curved fourth surface of the lightguide (50) is curved in a freeform manner along a first axis and curved along a second axis perpendicular to the first axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33).  
Regarding claim 19, Shimizu, Kress, Martinez ‘465 and Matsuki teach the apparatus as is set forth above for claim 17, Matsuki further discloses wherein a curvature of the transparent curved fourth surface of the lightguide (50) is freeform along at least one axis, and wherein light from the display (20) is reflected one time by internal reflection from each of the transparent curved first and second surfaces of the lightguide (50) before reflecting from the transparent curved fourth surface and being transmitted through the transparent curved first surface on an eye-side of the lightguide (50) toward a user eye (see Figs. 2, 3, Paragraphs 32, 33). 
Regarding claim 20, Shimizu, Kress, Martinez ‘465 and Matsuki teach the apparatus as is set forth above for claim 17, Matsuki further discloses wherein a curvature of the transparent third surface of the lightguide (50) is freeform along at least one axis thereby augmenting a resultant image area in at least one dimension at the transparent curved fourth surface of the lightguide (50) (see Figs. 2, 3, Paragraphs 32, 33).
Regarding claim 21, Shimizu further discloses wherein a curvature of each of the transparent curved first and second surfaces of the lightguide is spherical along at least one axis (see Figs. 3, 4, 7, 8, Paragraphs 40, 50).
Regarding claim 22, Shimizu, Kress, Martinez ‘465 and Matsuki teach the apparatus as is set forth above for claim 17, Kress further discloses wherein a spherical dimension of each of the transparent curved first and second surfaces of the lightguide is of curvature (Paragraph 43). Shimizu, Kress, Martinez ‘465 and Matsuki disclose the claimed invention, but do not specify between 80 mm and 100 mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu, Kress, Martinez ‘465 and Matsuki with between 80 mm and 100 mm for the purpose of providing a near-to-eye display in combination with prescription corrective lenses in which the configuration prevents physical interference between the two, and awkwardness and discomfort during use (Paragraph 4 of Kress).
Regarding claim 23, Shimizu further discloses wherein a center of curvature of the transparent curved first surface and a center of curvature of the transparent curved second surface are approximately at a same position relative to the lightguide (see Figs. 3, 4, 7, 8).
Claims 9-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (USPG Pub No. 2002/0030639) in view of Kress (USPG Pub No. 2017/0123207) and Martinez ‘465  (USPG Pub No. 2017/0010465) as applied to claim 1 above, and further in view of Asaf et al. (USPG Pub No. 2019/0278088), hereinafter “Asaf”.
Regarding claim 9, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye. In the same field of endeavor, Asaf discloses wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with wherein the eye-side third surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to the user eye of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 10, Shimizu, Kress, Martinez ‘465 and Asaf teach the device as is set forth above, Asaf further discloses wherein an optical axis is tilted at least 2 degrees below a horizontal axis relative to the user eye (Paragraph 58). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).   
Regarding claim 11, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and the user eye. In the same field of endeavor, Asaf discloses wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and the user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and the user eye of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 24, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye. In the same field of endeavor, Asaf discloses wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu, Kress and Martinez ‘465 with wherein the transparent curved fourth surface of the lightguide is oriented with at least 2 degrees of pantoscopic tilt relative to a user eye of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).     
Regarding claim 25, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein a center of a resultant image reflected from the transparent curved fourth surface of the lightguide is tilted at least 2 degrees below a horizontal axis relative to a user eye on an eye-side of the lightguide. In the same field of endeavor, Asaf discloses wherein a center of a resultant image reflected from the transparent curved fourth surface of the lightguide is tilted at least 2 degrees below a horizontal axis relative to a user eye on an eye-side of the lightguide (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu, Kress and Martinez ‘465 with wherein a center of a resultant image reflected from the transparent curved fourth surface of the lightguide is tilted at least 2 degrees below a horizontal axis relative to a user eye on an eye-side of the lightguide of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).     
Regarding claim 26, Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide. In the same field of endeavor, Asaf discloses wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide (Paragraph 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Shimizu, Kress and Martinez ‘465 with wherein the lightguide is oriented with at least 2 degrees of a wrap angle relative to an optical axis and a user eye on an eye-side of the lightguide of Asaf for the purpose of enabling the system to project information to a user wearing the system without obstructing the user’s field of regard while integrating vision correction for an eye of the user (Paragraph 3, 4, 56). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (USPG Pub No. 2002/0030639) in view of Kress (USPG Pub No. 2017/0123207) and Martinez et al. (USPG Pub No. 2017/0010465) as applied to claim 1 above, and further in view of Martinez et al. (USPG Pub No. 2017/0293143), hereinafter “Martinez”.
Regarding claim 13, Shimizu discloses wherein the lightguide (13R) is made of a first material and the field lens (11c) is made of a second material different than the first material (see Figs. 3, 4, 7, 8 – it is inherent for separate elements to be made of different material). Shimizu, Kress and Martinez ‘465 disclose the claimed invention, but do not specify so as to provide a color correction to light of the CGI. In the same field of endeavor, Martinez discloses so as to provide a color correction to light of the CGI (Paragraphs 13, 32, 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Shimizu, Kress and Martinez ‘465 with so as to provide a color correction to light of the CGI of Martinez for the purpose of improving image quality (Paragraph 3).
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. Regarding claim 1, and similarly claim 16, Figs. 1-8 of Shimizu illustrate an optical device (1) comprising a microdisplay (11a), a lightguide (13R), a combiner (12R), and a head mountable frame. Paragraph 35 of Shimizu teaches that the transparent plate (13R), interpreted as the claimed lightguide, has close to an elliptical outside shape like a normal glass lens. Fig. 1 of Shimizu, in addition, illustrates a curved top surface of the transparent plate (13R) wherein the curved top surface is an effect of the elliptical outside shape. Shimizu discloses the claimed invention, but does not specify a combiner aperture and a combiner surface being defined by, and part of, the curved second surface and curved from a world-side fourth surface of the lightguide towards the eye-side third surface. As previously presented, Figs. 4A-6 and Paragraphs 28-30 of Kress disclose a combiner aperture (415). 
Applicant’s arguments with respect to the combiner surface of claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Martinez ‘465 cures the deficiencies of Shimizu and Kress. 
Lastly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/7/2022